EXHIBIT 10.34

DISTRIBUTORSHIP AGREEMENT

This Distributorship Agreement (this "Agreement"), effective the 17th day of
September, 2014 (the "Effective Date"), is by and between Amendia, Inc., a
Georgia corporation ("Supplier"), and CPM Medical Consultants, LLC
("Distributor" and, along with Supplier, the "Parties" and each a "Party").

This Agreement will not bind or be enforceable against Supplier until
countersigned by the Chief Executive Officer of Supplier, regardless of partial
performance, and Distributor hereby agrees that no performance by Supplier will
constitute an agreement or the ratification of this Agreement by Supplier.
Distributor further agrees that this Agreement will be automatically rescinded
without further acts of Supplier, and any offers contained herein will be
revoked, if Distributor does not sign and return the Agreement to Supplier
within 15 business days of the Effective Date. AS A MATERIAL CONDITION PRECEDENT
TO ENTERING INTO THIS AGREEMENT, DISTRIBUTOR HEREBY REPRESENTS AND WARRANTS THAT
IT IS NOT AND SHALL NOT BECOME A PHYSICIAN-OWNED DISTRIBUTORSHIP.

WHEREAS, Supplier is engaged in the development, manufacture, and sale of
medical devices, instruments, and products used in spinal surgery (the
"Products");

WHEREAS, Supplier desires to appoint Distributor as an authorized distributor
for the Products in accordance with the terms and conditions set forth in this
Agreement; and

WHEREAS, Distributor desires to become an authorized distributor for the
Products and to market and sell the Products and to provide customers with the
services normally offered by distributors of such Products in accordance with
the terms and conditions of this Agreement (the "Services").

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Agreement and other good and valuable consideration, the receipt
of which is hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:

ARTICLE One
APPOINTMENT

1.1Grant. Subject to the terms and conditions of this Agreement, Supplier grants
to Distributor for the Term (as defined below) the non-exclusive right to
market, sell, distribute, and service the Products as an authorized distributor
in the territory specified on the attached Exhibit B ("Territory").
Distributor's appointment is non-exclusive. Supplier may, at its sole discretion
and at any time, appoint additional distributors in any geographic area,
including, without limitation, the Territory.

1.2Limitations of Use. The Products are to be sold by Distributor solely to
hospitals and medical practices for use solely by licensed physicians for
implantation by such physicians in their practice of medicine.

1.3Promotion. Distributor agrees to use its best efforts to market and sell the
Products.

5200-1-4424-1.01Initials:- -

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

1.4Purchase and Sale Commitments. During the Term, Supplier shall make
commercially reasonable efforts to manufacture and supply to Distributor the
quantities of Products that Distributor requires. Distributor will keep Supplier
informed of Distributor's marketing plan and strategy for selling the Products
in the Territory. Distributor's commitment for Products shall be limited to that
which is specified on Distributor's outstanding purchase orders.

1.5Forecasting. Within 30 days following the Effective Date, the Parties shall
negotiate in good faith to agree in writing to a commercially reasonable
forecasting methodology which, given best reasonable efforts, assures an
uninterrupted supply of Products to customers. The components of the forecasting
methodology will include the following:

(a)short-term forecasts which ensure proper planning of manufacturing production
to meet demand (purchase orders from Distributor to Supplier should be, within a
mutually acceptable range, consistent with the forecast);

(b)long-term forecasts which aid Supplier in capacity planning and ensure
optimal investments in manufacturing expansions;

(c)the forecasts shall be developed taking into account lead time requirements
necessary to ramp up production as well as assuring proper supply of long lead
time materials; and

(d)a mechanism for sharing of expenses associated with underutilization of
capacity and long lead time materials.

ARTICLE Two
PRODUCTS AND PRICING

2.1Products. Distributor agrees that the Products for which it is appointed an
authorized distributor are limited to the Products (and related Services of
Supplier) set forth in Exhibit A. At the sole discretion of Supplier, Exhibit A
may be amended from time to time to add or remove Products.

2.2Prices, Risk of Loss, and Shipping. The Parties understand and agree that
certain Products not manufactured by Supplier may be shipped directly from
Supplier's third-party manufacturer (the "Manufacturer"). The purchase prices
described on Exhibit B are FOB shipping point, which shall be either Supplier's
or Manufacturer's place of business, as applicable. All risk of loss or damage
to the Products shall pass to Distributor at the FOB point. Unless otherwise
agreed, Supplier or Manufacturer, as applicable, shall ship to Distributor's
domestic facilities only. Distributor shall be responsible for all deliveries to
Distributor's affiliates, if any, and to end-users, including obtaining, at
Distributor's expense, any required customs, export, and import approvals. The
prices on Exhibit B exclude shipping, transportation, warehousing, and
insurance, where applicable, and all state, local, and federal sales and excise
taxes, all of which shall be billed separately and shall be the responsibility
solely of Distributor.

2.3Payment Terms. Payment for the initial order of Products placed by
Distributor must be received by Supplier prior to shipment of the Products. For
all subsequent orders, terms of payment are net 30 days from the date of
shipment of Distributor's order; provided, however,

5200-1-4424-1.02Initials:- -

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

that Supplier may adjust such payment terms in its sole discretion based upon
any factors that Supplier deems relevant, including, without limitation,
Distributor's payment history, frequency and volume of orders, and financial
condition.

2.4Order Forms and Terms & Conditions of Sale. When placing orders for Products,
Distributor shall use its purchase order form (as set forth in Exhibit C), which
may be amended from time to time subject to Supplier's prior written consent,
not to be unreasonably withheld. In the event of any conflict between the terms
of this Agreement and the terms of any of Distributor's or Supplier's
pre-printed forms, invoices, order acknowledgements, or any other documents, the
terms of this Agreement shall prevail unless the Parties mutually agree
otherwise in a document signed by both Parties which refers to this Agreement.

ARTICLE Three
MATERIALS TO BE FURNISHED BY SUPPLIER

3.1Marketing Literature. Supplier will furnish to Distributor technical and
sales promotional material, brochures, bulletins, and specification data
covering the Products. Such materials will be furnished in reasonable quantities
and at no cost to Distributor, unless otherwise agreed upon between Supplier and
Distributor. Distributor will not use any marketing literature or sales
promotion materials in connection with the sale of the Products other than
literature and materials approved in advance by Supplier.

3.2No Alteration. Distributor will not alter any materials supplied by Supplier
without Supplier's prior written consent.

3.3Product Labeling. Supplier shall label and package all Products using labels
and packaging supplied by Supplier. Distributor will not alter such labeling or
packaging without Supplier's prior written consent.

3.4Consigned Instruments and Inventory. Supplier may in its sole discretion
transfer possession, but not title, of certain Products and related goods,
including instrument sets, to Distributor, whether for sale by Distributor to
third parties or for Distributor to hold as bailee in the furtherance of its
business purpose. Supplier will retain all right, title, and interest in and to
such Products and related goods (collectively "Consigned Goods"). Distributor
will hold Consigned Goods in a fiduciary capacity. If any Consigned Goods are
damaged, lost, missing, stolen, or otherwise diminished in value in any way,
Supplier shall invoice Distributor for the price listed in Exhibit A, or, in the
event the damaged Consigned Goods do not have a price listed in Exhibit A, for
the usual retail value obtained by Supplier for such Consigned Goods. Upon
termination or expiration of this Agreement, or upon request of Supplier,
Distributor shall immediately, and at its own expense, return to Supplier all
Consigned Goods in its possession or control. Distributor shall be primarily
responsible for any Consigned Goods placed by Distributor with a third party,
including any resellers. Distributor agrees and acknowledges that all
Consignment Goods shall be subject to the terms of this Agreement. Distributor
authorizes Supplier to file any financing statements, continuation statements,
termination statements, and other documents as Supplier may desire to protect or
perfect and continue in effect Supplier's right, title, and interest to the
Consignment Goods, including any security interest of Supplier created hereby
("Consignment Liens"). Distributor shall, and shall ensure that each reseller
will, execute

5200-1-4424-1.03Initials:- -

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

and deliver to Supplier such other documents as Supplier may require to carry
out the purposes of this Agreement, and to protect Supplier's rights hereunder.

ARTICLE Four
SERVICES TO BE PROVIDED BY DISTRIBUTOR AND CUSTOMER SUPPORT

4.1Customer Support. Distributor shall be responsible for all support and
service requirements of end-users of the Products and shall maintain end-user
complaint files in compliance with ISO 9000 requirements and other applicable
governmental requirements. In addition, Distributor shall be responsible for
end-user training as to Products with end-users.

4.2Customer Complaints and Recalls. Distributor shall engage in all
communications with the end-users to whom Distributor sells Products.
Distributor shall supply to Supplier within three working days of Distributor's
receipt, copies of any complaints that Distributor believes are attributable to
the Products. Supplier shall promptly notify Distributor of any suspected
failures of Products, whether or not such Products have already been shipped to
Distributor. If there is a significant problem with any Product that may affect
the Product's performance, or if any governmental or regulatory authority in the
Territory issues a request, directive, or order that any Product be recalled or
withdrawn, or such request, directive, or order is imminent, or if a court of
competent jurisdiction orders such a recall or withdrawal, Supplier shall
determine in its sole discretion whether a product recall is necessary, and
Supplier and Distributor shall administer any recall in accordance with
applicable governmental regulations. To the extent that a recall results from
any cause or event arising from design, manufacture, or shipment of the
Products, Supplier (or Supplier's source) shall be responsible for the expense
of the recall, provided that Distributor shall provide Supplier with reasonable
documentation of such expense. To the extent that a recall results from any
cause or event arising from Distributor's marketing, sale, promotion or
distribution of, or improper training with respect to, the Products, Distributor
shall be responsible for the expense of the recall, provided that Supplier shall
provide Distributor with reasonable documentation of such expense. In each
instance, the Parties shall cooperate to efficiently effectuate the recall. For
purposes of this Agreement, expenses of recall shall include, without
limitation, the expenses of notification, destruction, and return of the
recalled or withdrawn Products and Distributor's and Supplier's costs for the
Products recalled or withdrawn.

4.3Product Sales Reports. In accordance with the requirements of Medical Device
Directive 93/42 EWG, ISO 13485, and ISO 9001 standards, Distributor will
permanently maintain a complete record of all Products sold and installed in the
Territory (the "Tracking Report"). These records will list, by serial number,
all locations with name and address, where Products are installed. The Tracking
Report shall contain sufficient information to permit complete and rapid
withdrawal of a Product from the market. If a recall or the withdrawal of the
Product shall occur, Distributor shall actively assist Supplier to ensure prompt
and safe recall or withdrawal of the Product from customer and the Territory.
Distributor shall retain the Tracking Report for the projected useful life of
the Products sold or placed in the Territory and shall provide such Tracking
Report upon request by Supplier. On a quarterly basis and upon termination of
this Agreement, Distributor shall promptly deliver the Tracking Report to
Supplier. Upon the delivery of the Tracking Report to Supplier by Distributor in
the event of termination of this Agreement, Distributor will no longer be
required to maintain the Tracking Report except as required by law.

5200-1-4424-1.04Initials:- -

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

ARTICLE Five
WARRANTY, COMPLIANCE WITH LAWS, AND INDEMNIFICATION

5.1Warranty. Supplier warrants that all Products will be free from defects in
material and workmanship, will be fit and sufficient for the purposes intended,
and will conform to Supplier's performance specifications issued by Supplier
from time to time in writing; provided, however, that the Products are handled
and stored by Distributor, and implanted by end-users, according to reasonable
instructions from Supplier. The length of the warranty for each of the Products
is 90 days after delivery to Distributor, or its end-user where the Products are
shipped directly to the end-user.

5.2Supplier's Options in Event of Breach. In the event of a breach of any of
Supplier's warranties, Supplier shall, at Supplier's sole option, promptly
refund the purchase price of the defective Product or replace the Product at
Supplier's expense, including shipping charges. If Supplier requests Distributor
to return the defective Products, such return shall be done at Supplier's
expense.

5.3Use by Users. Supplier understands and agrees that Distributor will be
reselling Products and the warranty provided hereunder shall not be voided due
to use of the Products by Distributor's customers or end-users; provided,
however, that Distributor and Distributor's agents, employees, and distributors
use and store Products in accordance with Supplier's written instructions.
Distributor understands and agrees that any of the Products constituting a
biologic or synthetic substance (the "Biologics") intended to enhance cellular
growth may require special handling and storage, including
temperature-controlled facilities, and may require registration by Distributor
within the jurisdiction of operation and sale, and therefore Distributor agrees
to comply with all instructions for handling and storage and to obtain all
necessary registrations and permits for such Biologics, and any failure to
comply with the foregoing shall constitute a material breach under this
Agreement and void any warranty related thereto.

5.4Disclaimer of Any Other Warranties. SUPPLIER MAKES NO WARRANTIES REGARDING
THE PRODUCTS OTHER THAN THE EXPRESS WARRANTIES SET FORTH ELSEWHERE IN THIS
AGREEMENT AND THERE SHALL BE NO IMPLIED OR STATUTORY WARRANTIES, INCLUDING ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OR NON-INFRINGEMENT.

5.5Branding. All Products shall be marketed solely under the branding and
trademarks (collectively, "Trademarks") owned by Supplier and assigned to each
of the Products. Such branding and trademarks may change from time to time at
Supplier's sole discretion. Supplier grants to Distributor a limited license to
the Trademarks to be used solely in the marketing of the Products during the
Term of this Agreement provided that such use by Distributor is then in
accordance with federal regulations concerning the marketing of medical products
and any other relevant statutes and regulations. As between Supplier and
Distributor, Supplier shall have the exclusive right to prosecute and defend all
intellectual property rights with respect to Trademarks underlying the Products.

5200-1-4424-1.05Initials:- -

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

5.6Compliance with Laws. Each Party shall observe and comply with all applicable
United States federal, state, and local laws, executive orders, rules, and
regulations in connection with the performance of their respective obligations
under this Agreement, including any requirements which may be or become
applicable due to the fact that one of the equity owners of Supplier is a
physician and surgeon whose patients may receive medical services, including
implants, included among the Products, some of whom from time to time may
receive financing with respect to such services under the federal Medicare or
Medicaid programs.

5.7Indemnification.

(a)Definition of "Loss". A "Loss" or "Losses" shall mean any and all damages,
deficiencies, claims, actions, charges, suits, proceedings, demands,
assessments, judgments, orders, decrees, awards, penalties, fines, amounts paid
in settlement, losses (including any diminution in value), costs, expenses,
fees, obligations and liabilities (including, without limitation, costs of
collection and attorneys' fees and expenses) arising from or related to any of
the following:

(i)Supplier. In the case of Supplier as Indemnifying Party (as defined below),
(A) any breach of or inaccuracy in any representation or warranty made by or on
behalf of Supplier in this Agreement, (B) any breach or violation of any
covenant or agreement made by or on behalf of Supplier in this Agreement, or (C)
the failure of any Product to conform to any express warranty during the
warranty period applicable thereto or, when delivered to Distributor, to conform
to the specifications issued by Supplier, provided, however, that Supplier shall
not indemnify Distributor to the extent that such Loss arises from the gross
negligence or willful misconduct of Distributor or its customers.

(ii)Distributor. In the case of Distributor as Indemnifying Party, (A) any
breach of or inaccuracy in any representation or warranty made by or on behalf
of Distributor in this Agreement, or (B) any breach or violation of any covenant
or agreement made by or on behalf of Distributor in this Agreement, provided,
however, that Distributor shall not indemnify Supplier to the extent that such
Loss arises from the gross negligence or willful misconduct of Supplier.

(b)In General. Supplier hereby agrees to indemnify Distributor and hold
Distributor harmless from, against, and in respect of Losses. Distributor hereby
agrees to indemnify Supplier and hold Supplier harmless from, against, and in
respect of Losses.

(c)Time Limitation on Indemnification. Notwithstanding the foregoing, no claim
may be made or suit instituted under this Section 5.7 unless such claim is
asserted by written notice specifying to a reasonable degree the material
details of the alleged breach (to the extent then known) that is delivered to
the other Party on or before the first anniversary of the termination or
expiration of this Agreement.

(d)Third Party Claims. Promptly after the receipt by any Party entitled to
indemnification under this Section 5.7 (in such capacity, an "Indemnitee") of
notice of the commencement of any action against such Indemnitee by a third
party (a "Third Party

5200-1-4424-1.06Initials:- -

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

Claimant"), such Indemnitee shall, if a claim with respect thereto is or may be
made against any party required to provide indemnification pursuant to this
Section 5.7 (in such capacity, an "Indemnifying Party"), give such Indemnifying
Party written notice thereof. The failure to give such notice shall not relieve
any Indemnifying Party from any obligation hereunder except where, and then
solely to the extent that, such failure actually and materially prejudices the
rights of such Indemnifying Party. Such Indemnifying Party shall have the right
to defend such claim, at such Indemnifying Party's expense and with counsel of
its choice reasonably satisfactory to the Indemnitee, provided that the
Indemnifying Party conducts the defense of such claim actively and diligently.
If the Indemnifying Party assumes the defense of such claim, the Indemnitee
agrees to reasonably cooperate in such defense so long as the Indemnitee is not
materially prejudiced thereby. So long as the Indemnifying Party is conducting
the defense of such claim as provided in the previous sentence, the Indemnitee
may retain separate co-counsel at its sole cost and expense and may participate
in defense of such claim, and neither the Indemnifying Party nor the Indemnitee
will consent to the entry of any judgment or enter into any settlement with
respect to such claim without the prior written consent of the other, which
consent will not be unreasonably withheld. If the Indemnitee reasonably
determines that there may be a conflict between the positions of the
Indemnifying Party and the Indemnitee in conducting the defense of any action
pursuant to this Section 5.7, the counsel for the Indemnitee shall conduct the
defense of such action (at the expense of the Indemnifying Party) to the extent
reasonably determined by such counsel to be necessary to protect the interests
of the Indemnitee and the Indemnifying Party shall employ separate counsel for
its own defense. In the event the Indemnifying Party does not or ceases to
conduct the defense of such claim as so provided, (x) the Indemnitee may defend
against, and consent to the entry of any judgment or enter into any settlement
with respect to, such claim in any manner it may reasonably deem to be
appropriate, (y) the Indemnifying Party will reimburse the Indemnitee promptly
and periodically for the costs of defending against such claim, including
attorneys' fees and expenses, and (z) the Indemnifying Party will remain
responsible for any Losses the Indemnitee may suffer as a result of such claim
to the full extent provided in this Section 5.7. Distributor shall take all such
actions at the expense of Supplier as may be reasonably requested by Supplier in
connection with such settlement or defense. If a preliminary or final judgment
shall be obtained against Distributor's use of Products or any components
thereof by reason of any alleged infringement, or if, in Supplier's opinion, a
Product is likely to become subject to such a claim, Supplier may, at its sole
option and expense:

(i)modify the Product so that the Product becomes non-infringing, but still
meets the performance specifications of such Product;

(ii)procure for Distributor or its customers the right to continue to use the
Product; or

(iii)substitute for the allegedly infringing Product another product meeting the
performance specifications for such Product, at no additional cost to
Distributor.

5200-1-4424-1.07Initials:- -

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

(e)Additional Limits on Indemnification. Anything elsewhere in this Agreement to
the contrary notwithstanding, neither Party nor any Indemnitee shall be entitled
to indemnification pursuant to Section 5.7(b) of this Agreement:

(i)for any amount by which a covered Loss is increased because the Indemnitee
failed to give the Indemnified Party notice thereof within a reasonable time
after learning that such covered Loss exists;

(ii)for any portion of any covered Third Party Claim to the extent settled or
compromised by the Indemnitee without the prior written consent of the
Indemnifying Party, which consent may not be unreasonably withheld or delayed,
while the Indemnifying Party has undertaken and continues the defense of such
Third Party Claim in accordance with the terms of Section 5.7(d);

(iii)for any amount in excess of the highest bona fide offer by the Indemnifying
Party to settle or compromise any covered Third Party Claim where such offer of
settlement or compromise includes a complete release of, or complete covenant
not to sue, the Indemnitee by the Third Party Claimant and the Third Party
Claimant states in writing that such offer of settlement or compromise is
unconditionally acceptable to it but the settlement or compromise is prevented
from occurring by any action or any withholding of consent or approval on the
part of the Indemnitee;

(iv)anything elsewhere in this Agreement to the contrary notwithstanding, it is
the intention of Supplier and Distributor that indemnification, as provided in
this Section 5.7, shall be the exclusive remedy for any and all breaches of
representation, warranty, covenant, or agreement contained in this Agreement,
except for specific performance of covenants specified in this Agreement,
provided that the foregoing shall not limit the right of the Parties to such
equitable remedies as may be available. NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR ANY AMOUNTS REPRESENTING ITS LOSS OF PROFITS, LOSS OF BUSINESS, OR
INDIRECT, SPECIAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES, ARISING FROM
THE PERFORMANCE OR NONPERFORMANCE OF THIS AGREEMENT OR ANY ACTS OR OMISSIONS
ASSOCIATED THEREWITH OR RELATED TO THE USE OF ANY ITEMS OR SERVICES FURNISHED
UNDER THIS AGREEMENT, WHETHER THE BASIS OF THE LIABILITY IS BREACH OF CONTRACT,
TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY), STATUTES, OR ANY OTHER LEGAL
THEORY.

ARTICLE Six
ASSIGNMENT

6.1Distributor's Rights and Obligations Nonassignable. Distributor's rights to
market, promote, sell, and distribute the Products are nonassignable or
otherwise transferable in whole or in part without Supplier's prior written
consent.

5200-1-4424-1.08Initials:- -

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

6.2Assignment by Supplier. Supplier may assign this Agreement without
Distributor's consent upon written notice to Distributor.

ARTICLE Seven
TERM, MODIFICATION, AND TERMINATION

7.1Term. The initial term of this Agreement shall be for 12 months commencing as
of the Effective Date (the "Initial Term"), and shall renew for successive one
year periods thereafter only through advance written consent of all Parties as
provided herein (the Initial Term together with all such renewal periods are
referred to herein as the "Term"). Any earlier modification or termination of
the term of this Agreement to the contrary notwithstanding, under no
circumstances shall the pricing of any Products which may be sold for use in
treating patients whose care is financed in whole or in part under the federal
Medicare or Medicaid programs be changed in any respect within such Term.

7.2Termination. Either Party may terminate this Agreement, with or without
cause, upon 30 days written notice delivered to the last known address of the
other Party. Supplier may terminate this Agreement immediately upon the material
breach of any provision hereof by Distributor. In the event of termination or
expiration of this Agreement, Supplier shall, within 90 days after such
termination, have the right to purchase from Distributor all of any inventory of
Products Which Distributor may have on hand that are in sellable condition and
shall have purchased from Supplier at a price not to exceed the transfer price
at which Distributor acquired such inventory. Supplier may charge a restocking
fee of 25% for all such Products repurchased by Supplier. In addition,
Distributor shall to return to Supplier any and all property belonging to
Supplier, including, without limitation, all sales materials, documentation,
quotations, specifications, prices, confidential data, and demonstration
Products, materials, and samples, and Supplier shall also return any like
property of Distributor.

ARTICLE Eight
ACCEPTANCE

8.1

All Orders Subject to Acceptance by Supplier. All orders placed by Distributor
under this Agreement shall be subject to acceptance by Supplier. Supplier
reserves the right to reject any order in Supplier's sole discretion. Upon
Supplier acceptance of the orders, they shall become binding contracts.

ARTICLE Nine
WORK PRODUCT AND INTELLECTUAL PROPERTY

9.1Prohibition on Reverse Engineering and Ownership of Work Product. Distributor
agrees not to modify, improve, reverse engineer, disassemble, analyze for
reproduction, or otherwise duplicate any of the Products and further agrees not
to aid any other persons or entities in doing the same. Any modifications or
improvements to the Products (collectively, the "Improvements") made by
Distributor shall be owned exclusively by Supplier, and Distributor hereby
assigns, and shall ensure that its employees and officers enter into binding
commitments to assign, to Supplier all rights, title, and interest in and to the
Improvements. Supplier shall own all Work Product (as defined below). All Work
Product shall be considered work made for hire by

5200-1-4424-1.09Initials:- -

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

Distributor and owned by Supplier. If any of the Work Product may not, by
operation of law, be considered work made for hire by Distributor for Supplier
(or if ownership of all right, title, and interest of the intellectual property
rights therein shall not otherwise vest exclusively in Supplier), Distributor
agrees to assign, and upon creation thereof automatically assigns, without
further consideration, all Work Product. Supplier and its successors and assigns
shall have the right to obtain and hold in its or their own name copyrights,
registrations, patents, and any other protection available in any Work Product.
"Work Product" means all intellectual property rights that relates to the
business and interests of Supplier and that Distributor creates, invents,
conceives, or develops at any time during the term of this Agreement relating to
the business of Supplier, including all U.S. and international copyrights,
patentable inventions, Trade Secrets (as defined below), discoveries, and
improvements, and other intellectual property rights.

ARTICLE Ten
FORCE MAJEURE

10.1Force Majeure. Neither Party shall be held in breach of this Agreement for
failure to perform any of its obligations hereunder, and the time required for
performance shall be extended for a period equal to the period of such delay,
provided that such delay has been caused by or is a result of any acts of God;
acts of the public enemy; civil strife; wars declared or undeclared; embargoes;
labor disputes, including strikes, lockouts, job actions, or boycotts; fires;
explosions; floods; shortages of material or energy; events caused by reason of
laws or regulations or orders by any government, governmental agency, or
instrumentality, or by any other supervening unforeseeable circumstances beyond
the reasonable control of the Party so affected. The Party so affected shall (a)
give prompt written notice to the other Party of the nature and date of
commencement of the force majeure event and its expected duration, and (b) use
its reasonable best efforts to relieve the effect of such cause as rapidly as
possible.

ARTICLE Eleven
INDEPENDENT CONTRACTOR

11.1Independent Contractor. Distributor agrees that it is an "independent
contractor," and shall use its best efforts on behalf of Supplier. However,
Distributor shall not be obligated to serve Supplier exclusively during the term
of this Agreement and Supplier shall not be obligated to engage Distributor
exclusively at any time during the term of this Agreement. Distributor shall be
solely responsible for all federal, state, and local taxes on Distributor's
income as well as all state, local, and federal sales and excise taxes.

11.2Authorized Distributor. Distributor may indicate in its advertising and on
its stationery that it is an authorized distributor for Supplier and that
Products promoted by or sold by it were manufactured or distributed by Supplier,
as the case may be. Supplier does not appoint Distributor as its agent, nor does
Supplier authorize Distributor to pledge the credit of Supplier or to enter into
any contract for Supplier or to bind Supplier in any manner.

11.3Trademarks and Trade Name. Supplier does not convey any property rights or
interest in any trademarks, trade names or other intellectual property of
Supplier. Distributor's use of any trademark or trade name, or other
intellectual property of Supplier, is for the exclusive benefit of Supplier.

5200-1-4424-1.010Initials:- -

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

ARTICLE TwelveARTICLE TWELVE
CONFIDENTIALITY

12.1Consequences of Entrustment with Sensitive Information. Distributor should
recognize that Distributor's relationship with Supplier requires considerable
responsibility and trust. Relying on Distributor's ethical responsibility and
undivided loyalty, Supplier agrees to and expects to entrust Distributor with
highly sensitive, confidential, restricted, and proprietary information
involving Trade Secrets and Confidential Information (as defined herein).
Distributor should recognize that it could prove very difficult to isolate these
Trade Secrets and Confidential Information from business activities that
Distributor might consider pursuing after termination of Distributor's Services,
and in some instances Distributor may not be able to compete with Supplier in
certain ways because of the risk that Supplier's Trade Secrets and Confidential
Information might be compromised. Distributor acknowledges and agrees that
Distributor is legally and ethically responsible for protecting and preserving
Supplier's proprietary rights for use only for Supplier's benefit, and these
responsibilities may impose unavoidable limitations on Distributor's ability to
pursue some kinds of business opportunities that might interest Distributor
during or after Distributor's relationship with Supplier.

12.2Definition of "Trade Secret". For purposes of this Agreement, a "Trade
Secret" is any information, including technical or non-technical data, formulas,
patterns, compilations, programs, devices, methods, techniques, drawings,
processes, financial data, financial plans, product plans, or a list of actual
or potential customers or suppliers which qualifies as a trade secret under
applicable law. A "Trade Secret" generally (a) derives economic value, actual or
potential, from not being generally known, and not being readily ascertainable
by proper means, by other persons who can obtain economic value from its
disclosure or use; and (b) is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy.

12.3Restrictions of Use of Disclosure of Trade Secrets. Distributor agrees not
to use or disclose any Trade Secrets of Supplier for so long as Distributor
provides the Services to Supplier and for so long afterwards as the pertinent
item or information remains a Trade Secret, whether or not the Trade Secret is
in written or tangible form, except as required to perform Distributor's
Services for Supplier. This prohibition is in addition to any rights of Supplier
existing under common law or applicable statutes for the protection of Trade
Secrets or Confidential Information.

12.4Confidential Information. In addition, and without any intention of limiting
Distributor's other obligations under this Agreement in any way, Distributor
agrees, for so long as Distributor provides the Services to Supplier and for a
period of three years following the cessation of the Services for any reason
(with or without cause), not to disclose or reveal any Confidential Information
concerning Supplier or its clients or business partners. As used herein,
"Confidential Information" includes all data or information, whether or not
marked "confidential" (other than Trade Secrets), that is valuable to Supplier
(or, if owned by someone else, is valuable to that third party) and not
generally known to the public or to competitors in the industry, whether (a)
disclosed by Supplier or developed by Distributor as part of Distributor's
duties hereunder, or (b) disclosed to Supplier, or to Distributor as part of
Distributor's duties hereunder, by third parties subject to obligations of
confidentiality. "Confidential Information" includes Distributor's compensation
from Supplier pursuant to this Agreement, Supplier's business, markets,
strategic plans, or any information pertaining to the technologies and
proprietary products, services, and processes of

5200-1-4424-1.011Initials:- -

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

Supplier (particularly technology under current development or improvement), or
any confidential information received from a customer or business partner of
Supplier, unless Distributor has obtained express approval to use or disclose
such information from Supplier in advance. Any and all material data,
information, know-how, and documentation related to Supplier's Business, its
market, its customers, its technology, its research and development, and its
anticipated business which is communicated to, supplied to, or observed by
Distributor that is not public information constitutes Confidential Information.

12.5Return of Materials. Upon the request of Supplier and, in any event, upon
the cessation of the Services, Distributor must return to Supplier and leave at
its disposal all memoranda, notes, records, drawings, manuals, computer
programs, internal or external storage devices, drives, documentation,
diskettes, computer tapes, and other documents or media pertaining to the
business of Supplier or the Services (including all copies of such materials).
Distributor must also return to Supplier and leave at its disposal all materials
involving any Trade Secrets and Confidential Information of Supplier. This
Section 12.5 is intended to apply to all materials made or compiled by
Distributor, as well as to all materials furnished to Distributor relating to
the provision of the Services.

ARTICLE Thirteen
DISPUTES, GOVERNING LAW, AND VENUE

13.1Governing Law and Venue. This Agreement will be governed by and construed in
accordance with the laws of the State of Georgia. Any claim arising out of or
relating to this Agreement or its subject matter or any right or obligation
created by this Agreement, irrespective of legal theory or claims underlying
such dispute, will be brought and determined exclusively in the courts of Cobb
County in the State of Georgia. Each of the Parties to this Agreement hereby
irrevocably submits to the jurisdiction of courts in the State of Georgia, and
agrees not to challenge jurisdiction or choice of venue for this Agreement, its
subject matter, or any right, obligation, or dispute arising hereunder. The
Parties agree that this Agreement is performable in Cobb County, Georgia.

13.2Attorneys' Fees. In the event any suit or arbitration is reasonably
necessary to enforce any provision of this Agreement, the non-prevailing Party
shall pay the prevailing Party a reasonable sum for attorneys' fees and costs
incurred by the prevailing Party.

13.3Specific Performance and Consent to Injunctive Relief. Distributor agrees
that Supplier will suffer irreparable harm if Distributor breaches any covenant
in this Agreement, and that damages would be very difficult to ascertain if
Distributor breached any covenant in this Agreement. The faithful observance of
all covenants in this Agreement is an essential condition to Distributor's
continuing relationship with Supplier, and Supplier is depending upon absolute
compliance. This Agreement is intended to protect the proprietary rights of
Supplier in many important ways. Even the threat of any misuse of the Trade
Secrets or Confidential Information of Supplier would be extremely harmful,
since they are essential to the business of Supplier. Distributor agrees that
any court or arbitrator of competent jurisdiction should immediately enjoin any
breach of this Agreement upon the request of Supplier, and Distributor
specifically releases Supplier from the requirement of posting any bond in
connection with temporary or interlocutory injunctive relief, to the extent
permitted by law.

5200-1-4424-1.012Initials:- -

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

ARTICLE Fourteen
FURTHER ASSURANCES

14.1Further Assurances. Each Party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments, and documents as the other
Party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

ARTICLE Fifteen
RESTRAINT ON COMPETITION

15.1Factual Background. Distributor acknowledges that Supplier's customer
contacts and relations are established and maintained at great expense and that
Distributor, by virtue of Distributor's relationship with Supplier, will have
unique and extensive exposure to or personal contact with Supplier's customers
such that Distributor will be able to establish a unique relationship with
Supplier's customers.

15.2Nonsolicitation of Customers. In consideration of the foregoing, Distributor
covenants and agrees that Distributor will not, for so long as Distributor
provides the Services to Supplier and for 12 months following the cessation of
the Services for any reason (with or without cause) (the "Nonsolicitation
Period"), on Distributor's own behalf or on behalf of any person, firm,
partnership, association, corporation, or business organization, entity, or
enterprise, solicit, contact, or call upon any customer of Supplier, or any
representative of a customer, with whom Distributor had material business
contact for Supplier, for the purpose of competing with Supplier in Supplier's
Business. "Business" means the development, sale, distribution, or manufacture
of medical devices used in the treatment of spinal injuries or illnesses where
such devices are substantially similar to those Distributor sold on behalf of
Supplier.

15.3Nonsolicitation of Employees. Distributor acknowledges the substantial
amount of time, money, and effort that Supplier has spent and will spend in
recruitment of competent employees, representatives, distributors, consultants,
agents, and independent contractors (collectively, "Supplier Representatives"),
and agrees that Distributor will not, during the term of this Agreement and for
a period of 12 months following the termination of the Agreement for any reason
(with or without cause), solicit, or actively assist any other entity in
soliciting, for employment or hire on any other basis, including as an
independent contractor, any Supplier Representative.

15.4Noncompetition. Because of Supplier's legitimate business interest as
described herein and the good and valuable consideration offered to Distributor
under this Agreement, for so long as Distributor provides the Services to
Supplier and for 12 months following the cessation of the Services for any
reason (with or without cause), Distributor agrees and covenants not to engage
in Prohibited Activity. For purposes of this Section 15.4, "Prohibited Activity"
is activity in which Distributor contributes its knowledge, employees,
intellectual property, or other resources to any person, business, investment,
venture, or other enterprise or entity, whether individually or jointly with
others, that is engaged in the same or similar Business as that of Supplier at
the time of the termination of this Agreement. "Prohibited Activity" also
includes activity that may require

5200-1-4424-1.013Initials:- -

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

or inevitably requires disclosure of trade secrets, proprietary information, or
Confidential Information.

ARTICLE Sixteen
LIMITATION OF LIABILITY

16.1Limitation of Liability. Supplier will not be liable to Distributor for any
indirect, incidental, delay, special, punitive, or consequential damages,
including damages for lost opportunities, lost profits, loss of use, cost of
capital, from this Agreement or any other transaction, or lost savings, whether
arising in contract, tort, or otherwise, even if such damages were foreseeable
or result from a breach of this Agreement. In no event will the aggregate
liability of Supplier to Distributor exceed the amount of the fees paid by
Supplier to Distributor during the 12-month period immediately preceding the
date the relevant claim first arose. The Parties specifically acknowledge that
the pricing provisions of this Agreement reflect such allocation of risk and
limitation of liabilities.

ARTICLE Seventeen
INTERPRETATION

17.1Severability. In the event that any provision of this Agreement, or the
application of such provision to any person or entity or set of circumstances,
is determined to be invalid, unlawful, void, or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to persons or
entities or circumstances other than those as to which it is determined to be
invalid, unlawful, void, or unenforceable, will not be affected and will
continue to be valid and enforceable to the fullest extent permitted by law.

17.2Notices. All notices under this Agreement will be in writing and will be
deemed to have been given and received on the earlier of the date when written
notice is delivered to the address of the Party notified or three business days
after the date such notice is deposited in the U.S. Mail, by registered or
certified mail, postage prepaid, addressed to the address of the Party being
notified. Any Party may change its address for notices by giving a written
notice of address change to the other Party. Notice to the Parties will be given
at the address as follows:

If to Supplier.

Amendia, Inc.

 

1755 West Oak Parkway

 

Marietta, Georgia 30062

 

Attention: Jeffrey A. Smith, CEO

 

Fax: (678) 669-2006

 

 

If to Recipient

CPM Medical Consultants, LLC

 

[Counterparty Address Line]

 

[Counterparty Address Line 2]

 

Attention: [Counterparty Principal]

 

 

 

5200-1-4424-1.014Initials:- -

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

17.3No Waiver. The waiver by Supplier of any breach of this Agreement by
Distributor will not be effective unless such waiver is in writing, signed by an
authorized official, and references the specific breach, and no such waiver will
operate or be construed as a waiver of the same or another breach on the same or
any subsequent occasion.

17.4Entire Agreement. This document is the full and complete agreement between
the Parties as to its subject matter and supersedes any previous written or oral
agreements relating to this subject which Distributor may have made with
Supplier.

17.5Benefit. This Agreement will inure to the benefit of, and be binding upon,
(i) Supplier, together with its successors and assigns; and (ii) Distributor,
together with, as hereby permitted, Distributor's successors, executors,
administrators, personal representatives, heirs, and legatees. This Agreement is
not intended to provide third-party beneficiary status to any other party,
except as specifically provided herein.

17.6Section Headings. The headings contained in this Agreement are for reference
purposes only and will not in any way affect the meaning or interpretation
thereof.

17.7Multiple Counterparts. This Agreement may be executed in counterparts, each
of which will be an original, but all of which together will constitute one
instrument.

17.8Joint Language. The language used in this Agreement will be deemed to be the
language chosen by the Parties to express their mutual intent and no rules of
strict construction will be applied against any Party.

17.9Additional Representations and Warranties. Each Party represents and
warrants to the other Party that (a) it is not a party to or bound by any
agreement or understanding, oral or written, which conflicts with or purports to
prohibit it from entering into this Agreement or performing any term or
provision of this Agreement; and (b) that the person whose signature appears
below as signatory for it has been and is on the date hereof duly authorized by
all necessary and appropriate action to execute this Agreement.

17.10Modification. This Agreement may be modified or amended from time to time
only by the mutual agreement of the Parties reduced to writing and executed by
them.

17.11Cumulative Remedies and Costs. The rights and remedies specified in any
provision of this Agreement are in addition to all other rights and remedies a
Party may have under any other agreement or applicable law, including any right
to equitable relief and any right to sue for damages as a result of a breach of
this Agreement (whether or not it elects to terminate this Agreement), and all
such rights and remedies are cumulative.

17.12Qui Tam Waiver. Distributor agrees that if any administrative claim is made
against Supplier, through a qui tam action under the False Claims Act or
otherwise (any such claim an "Administrative Action"), to the extent permissible
by law, Distributor will not be entitled to, and hereby waives and covenants not
to pursue, any individual monetary relief or award or other individual remedies
available to Distributor by or through such Administrative Action. The Parties
agree that this Agreement does not limit either Party's right, where applicable,
to file or participate in an investigative proceeding of any federal, state, or
local governmental agency or authority.

5200-1-4424-1.015Initials:- -

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

Distributor agrees to have all of its owners, managers, directors, officers,
employees, agents, attorneys, consultants, and any other representatives
individually agree to abide by the terms of this Section 17.12.

17.13Interpretation. For purposes of this Agreement, (i) the words "include,"
"includes" and "including" are deemed to be followed by the words "without
limitation"; (ii) the word "or" is not exclusive; and (iii) the words "herein,"
"hereof," "hereby," "hereto" and "hereunder" refer to this Agreement as a whole.
Unless the context otherwise requires, references herein (x) to sections,
schedules, and exhibits mean the sections of, and schedules and exhibits
attached to, this Agreement; (y) to an agreement, instrument, or other document
means such agreement, instrument, or other document as amended, supplemented,
and modified from time to time to the extent permitted by the provisions
thereof; and (z) to a statute means such statute as amended from time to time
and includes any successor legislation thereto and any regulations promulgated
thereunder. This Agreement is to be construed without regard to any presumption
or rule requiring construction or interpretation against the Party drafting an
instrument or causing any instrument to be drafted. The schedules and exhibits
referred to herein are to be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

[Signature page follows"

 

5200-1-4424-1.016Initials:- -

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

IN WITNESS WHEREOF, the Parties have executed this Distributorship Agreement as
of the Effective Date.

SUPPLIER

 

DISTRIBUTOR

Amendia, Inc.

 

CPM Medical Consultants, LLC

Jeffrey A. Smith

 

Name:

CEO

 

Title:

 

Acknowledged and Agreed:

The undersigned individual, in his capacity as a principal of Distributor,
hereby agrees to comply with the terms and conditions of this Agreement,
including the duties to maintain confidentiality, protect trade secrets, and
refrain from reverse engineering, as described in Articles Nine and Twelve of
this Agreement, and the duty to not solicit customers or employees of Supplier,
as described in Article Fifteen of this Agreement.

 

 

 

Name:

 

 

 

5200-1-4424-1.017Initials:- -

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

EXHIBIT A

DESCRIPTION AND PRICING OF PRODUCTS

(See attached.)

 

 

Initials:- -

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

[gst1hjddrfmu000001.jpg]

100.00

10704-030

30mm Straight Rod2$50.00$100.00

10704-035

35mm Straight Rod2$50.00$100.00

10704-040

40mm Straight Rod2$50.00$100.00

10704-045

45mm Straight Rod2$50.00$100.00

10704-050

50mm Straight Rod2$50.00$100.00

10704-060

60mm Straight Rod2$50.00$100.00

10704-070

70mm Straight Rod2$50.00$100.00

10704-080

80mm Straight Rod2$50.00$100.00

10704-090

90mm Straight Rod..2$50.00$100.00

10704-100

100mm Straight Rod2$50.00$100.00

.10704-125

125mm Straight Rod2

-

$50.00$100.00

10-07

Set Screw18$50.00$900.00

1003-10710

Set Screw Caddy1$242.13$242.13

11000-200

Miscellenous Caddy1$267.76$267.76

Tray Expense Allocation1$1,500.00$1,500.00

 

 

10704-130

Additional Product

Savannah-T Straight Rod, 130 mm

TRAY TOTAL:

1

$40.725.41

$50.00

10704-140

Savannah-T Straight Rod, 140 mm1$50.00

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

[gst1hjddrfmu000002.jpg]




 

--------------------------------------------------------------------------------

EXHIBIT 10.34

center00704-150

[gst1hjddrfmu000003.jpg]Savannah-T Straight Rod, 150 mm1$50.00

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

center00 10704-160

[gst1hjddrfmu000004.jpg]Savannah-T Straight Rod, 160 mm1$100.00

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

[gst1hjddrfmu000005.jpg] 




 

--------------------------------------------------------------------------------

EXHIBIT 10.34

center000 10-01-6535-2

[gst1hjddrfmu000006.jpg]6.5 x 35mm Low-Top Cannulated Pedicle Screw6$225.00
[gst1hjddrfmu000007.jpg]$1,350.00

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

[gst1hjddrfmu000008.jpg]




 

--------------------------------------------------------------------------------

EXHIBIT 10.34

center000 0-01-6540-2

[gst1hjddrfmu000009.jpg]6.5 x 40mm Low-Top Cannulated Pedicle Screw8$225.00
[gst1hjddrfmu000010.jpg]

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

EXHIBIT B
TERRITORY

1.Appointment of Territory. "Territory" is hereby defined as all doctors,
hospitals, clinics, or other healthcare facilities where medical treatment for
the spine is administered located in the territory stipulated below:

 

•

Texas and Florida

All Territory is assigned to Distributor on a non-exclusive basis.

2.Federal Facility Limitation. Notwithstanding anything to the contrary herein
or in the Agreement, Territory will not include, and Distributor shall not
solicit or distribute Products to, any federal facilities, including any
Veterans Administration hospitals or facilities.

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

EXHIBIT C
FORM OF PURCHASE ORDER

(See attached.)

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

EXHIBIT D
AMENDIA GENERAL RESTOCKING POLICY

 

•

Stocking distributors shall purchase the instrument sets and any additional
instruments needed. Pricing varies depending on the instrument tray being
purchased.

 

•

Custom instruments shall be paid for by Distributor.

 

•

Loaner sets are available for no charge provided they are returned in a timely
manner.

 

•

There will be a $75 per day late fee charged for every loaner tray not returned
by the due date provided with the RMA.

 

•

Shipping charges will be charged to Distributor and added to each invoice.

 

•

Stocking distributors shall determine their par levels and place no more than
one order per week. Please take note that most of the time last-minute orders
can be .fiilfilled, but there can be a four-week turnaround if the Products are
not readily available.

 

•

Due to significant price savings for stocking distributors all inventory
purchased with Amendia can be returned according to the matrix below:

 

o

0-15 Days: 100% refund of invoice price

 

o

15-30 Days: 75% refund of invoice price

 

o

30-60 Days: 50% credit based on invoice price

 

•

All products returned to Amendia must have a Returned Materials Authorization
("RMA") number in order for Customer Service to process the return. To obtain
the RMA number, Distributor must contact Amendia Customer Service and provide
the following information:

 

o

Catalog number

 

o

Lot number

 

o

Quantity

 

o

Reason for the return.

 

•

No returns are allowed for Cavimend products.

 

•

There is a 25% re-stocking fee for all products purchased and returned.

 

•

There is a re-sterilization fee of $35 for sterile implants.

Please contact Customer Service at customerservice@amendia.com for assistance.

 

Initials:- -

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

EXHIBIT E
BIOLOGICS RETURN POLICY AND RESTOCKING FEE

This Exhibit E describes the return policies and restocking fees that apply in
the event any biologics products are made available to Distributor under this
Agreement. Distributor agrees that the inclusion of this Exhibit E does not mean
that any biologics products will be made available to Distributor by Supplier
through this or any other Agreement. All returned items require a Return
Authorization number ("RA") prior to returning. To obtain an RA, contact Amendia
Customer Service at customerservice@amendia.com. Any items returned without an
RA number may be considered non-returnable.

Fresh Tissue

No return.

Freeze-Dried Tissue and Synthetic Biomaterials

May only be returned if (1) the supplier or manufacturer receives the package
within ten business days from the date that the supplier or manufacturer shipped
to the designated distributor or representative and (2) the plastic packaging
surrounding the graft has not been opened or compromised.

There will be a 20% restocking fee applied per tissue item.

The remaining balance will be credited upon approval and upon inspection of
tissue returned.

Frozen Tissue

It is not standard practice for supplier or manufacturer to accept frozen tissue
retuned from a distributor due to strict requirements on temperature monitoring
and chain of custody. Therefore, the basic considerations would be that the
shipping container has not been opened or tampered with, the RA is requested
within the same business day of delivery and the total amount of time on dry ice
is within 48 hours from the date the supplier or manufacturer shipped to the
designated distributor or representative. Each request will be reviewed for
approval on an individual basis by contacting Amendia Customer Service at the
above email address.

There will be a 20% restocking fee applied per tissue item.

The remaining balance will be credited upon approval and upon inspection of
tissue returned.

Qualification

Notwithstanding the foregoing, the above return policy is subject to the terms
and conditions offered by the manufacturer of the products at issue.

 

Initials:- -

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

[gst1hjddrfmu000011.jpg]

Initials:- -

 